Citation Nr: 1820337	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a dental disability for compensation purposes, to include teeth hemorrhage.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1956 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The Board notes that a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 305-306 (1993). 

In this case, the RO explicitly adjudicated, and denied, the claim for entitlement to service connection for a dental disability for compensation purposes, but did not explicitly address, or refer, the claim for entitlement to service connection for a dental disability for purposes of VA outpatient dental treatment which is required under 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2017).  Therefore, the Board does not have jurisdiction over the latter claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issues of entitlement to service connection for headaches and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran has not had a dental disability for VA compensation purposes at any point during the period on appeal.

2. The Veteran's current bilateral hearing loss disability did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C. §§ 1110, 1712, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A. Dental Disability

The Veteran contends that he has a current dental disability due to a December 1956 basic training injury that led to the extraction of two teeth.  See April 2016 Correspondence.  He reports that a doctor ordered bed rest, but his captain ignored the orders, and instructed the Veteran to perform "foxholes" which caused him to have a mouth hemorrhage causing bleeding.  He also reports that he was hospitalized for 10 days. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate. 

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible; bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis. Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).

The Veteran's service treatment records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.

Based on the above regulations and the evidence of records, the Board finds that service connection for a dental disability is not warranted as there is no current disability on which a claim of compensation may be predicated.  Although the Veteran claims that he had teeth removed during service accompanied with bleeding, there is no indication of a current dental disability due to the claimed in-service injury.  Notably, the Veteran has not identified or submitted any dental treatment records.  Rather, the sole argument is that the Veteran had teeth extracted followed by bleeding during service.  Even if these facts are accepted as stated, they do not give rise to a claim of entitlement to service connection for compensation purposes. 

At the preponderance of evidence is against this claim, the Board denies the Veteran's claim for compensation for a dental disorder at this time.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.


B. Hearing Loss

The Veteran claims to have a bilateral hearing loss disability in and since service.  He contends that his hearing loss is secondary to a teeth extraction injury during service.  See April 2016 Correspondence.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Initially, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1957.  The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Service treatment records are unavailable.  Notably, during the April 2013 VA examination he reported that he had no prior audiological tests.  These facts, together with the long period of time following service prior to any documented statement or medical evidence regarding hearing loss is more probative than the Veteran's recollections, expressed many years after service.

As for direct service connection, an April 2013 examination diagnosed the Veteran with bilateral sensorineural hearing loss.  See also April 2013 Private Treatment Records.  Accordingly, the first element of service connection, a current disability, is met.

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was an infantryman.  The Veteran claims excessive noise exposure during service due to firearms and the duties associated with his MOS as an infantryman.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C. § 1154(a) (2012).  Therefore, in-service noise exposure is conceded.   

The remaining question is whether the Veteran's hearing loss disability was incurred in or as a result of his in-service noise exposure.

The Veteran was afforded a VA examination in April 2013.  The Veteran claimed an onset of hearing loss during service when he had a tooth removed.  A review of the claims file was noted and in-person examination conducted.  The examiner opined that the Veteran's current hearing loss disability is not at least as likely as not caused by or a result of an event in service.  As rationale, the examiner acknowledged that medical literature indicates that high level noise exposure can cause "immediate" hearing loss; however, here, the Veteran did not complain of hearing loss until 55 years after service.  Notably, the Veteran reported that he had no prior audiological tests.  As such, the examiner concluded that the Veteran's current hearing loss was not due to in-service noise exposure.  The examiner attributed the Veteran's current hearing loss disability to post-service noise exposure while working in agricultural factories and performing construction jobs, as well as the natural aging process.

The Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, as well as the Veteran's historical accounts and providing specific medical evidence for the opinion rendered, including medical literature.  Further, the opinion is consistent with post-service medical records showing that the Veteran first complained of a hearing loss in 2012 and at the April 2013 VA examination.  Notably, the Veteran himself admitted that he had no prior audiological tests and reported excessive noise exposure while working in factories and construction.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

The examiner was aware of the Veteran's opinion that his hearing loss was related to the extraction of his teeth as the examiner documented that the Veteran reported that he had onset of hearing problems when he had a tooth removed during service.  If the examiner thought that there was any connection between the tooth extraction and his hearing loss, it is reasonable to expect that the examiner would have commented.  Given the unusual relationship alleged (hearing loss due to tooth extraction) the Board finds no deficiency in the examination.  

Post-service treatment records contain April 2013 private audiological tests documenting sensorineural hearing loss.  Starting in September 2013 the Veteran received VA treatment for his hearing loss disability.

The Board acknowledges that the claims file contains two positive private opinions, however, they are inadequate.  In a July 2012 letter from N.A.O., MD, the Veteran's history of hearing loss that causes problems hearing television and speaking to others.  He also reported exposure to high frequency fire and heavy weapon noise during service.  Dr. N.A.O. opined that it is at least as likely as not that the Veteran's hearing loss is due to in-service noise exposure.  The physician stated that prolonged exposure to high intensity hearing loss can cause permanent ear damage resulting in irreversible hearing loss.  The Board finds this opinion inadequate as there is no indication that Dr. N.A.O. reviewed the claims file and the opinion is largely based on the Veteran's subjective complaints with little explanation for the conclusion reached.  Notably, there is no indication that audiometric tests were reviewed or conducted, nor any suggestion that post-service noise exposure was considered.

The Veteran also submitted a private opinion in January 2016 from C.M.Q., MD. Pertinent to the current claim, a medical diagnosis of bilateral sensorineural hearing loss was provided.  The report documented the Veteran's complaints of hearing loss secondary to high noise exposure during service.  Dr. C.M.Q. opined that the Veteran's current medical condition is "more probable than not secondary to his military service."  The Board finds this opinion inadequate.  Although Dr. C.M.Q. acknowledged the Veteran's subjective complaints, there is no rationale for the opinion provided.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran was afforded another VA examination in March 2017.  A diagnosis of sensorineural hearing loss was provided, but no medical opinion rendered.

As for the Veteran's contention that his hearing loss is secondary to a dental disability, pursuant to this decision, he has not been granted service connection for a dental disability for compensation purposes.  As such, a theory of entitlement to service connection for a hearing loss disability as secondary to a non-service connected disability is precluded.

To the extent the Veteran claims that he has had continuous hearing loss symptoms since service, he is competent to do so.  However, the Veteran's statements regarding the onset of hearing loss are not credible due to inconsistency with other evidence of record.  Notably, the Veteran did not complain of hearing loss until 2013, more than 55 years after service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  To the extent that he alleges continuous symptoms since service, the Board notes that the Veteran had the opportunity to file a claim for hearing loss given the fact that he filed a claim for other conditions in November 1976 shortly after service; however, he did not do so until July 2012.  Given that he reported other conditions and filed claims for other disabilities many years prior to when he first complained of hearing loss symptoms, it is likely that there would be some earlier recorded indication of hearing loss symptoms.  Therefore, the Board finds that the Veteran's statements as to the onset and continuity of hearing loss symptoms not credible.  

The Board must conclude that the weight of the evidence is against the claim of service connection for bilateral hearing loss.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.



A. Low Back

The Veteran claims to have low back pain as a result of a strain during service.  He attributes low back pain to physical activity during service, such as carrying heavy trunks across long distances.  See April 2016 Correspondence.

Post-service March 1975 private progress notes document complaints of back pain.  April 2017 VA treatment records contain a diagnosis of intervertebral disc disease. 

As mentioned above, the Veteran submitted a private opinion in January 2016 from C.M.Q., MD. pertinent to the low back and headaches claims, medical diagnoses of lumbago and migraine headaches were provided.  The report documented the Veteran's subjective complaints of pain.  Dr. C.M.Q. opined that the Veteran's current medical conditions are "more probable than not secondary to his military service."  The Board finds this opinion inadequate.  Although Dr. C.M.Q. acknowledged the Veteran's subjective complaints, there is no rationale for the opinion provided.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Further, there is no indication that Dr. C.M.Q. reviewed the Veteran's medical history.  Accordingly, the low back claim is remanded to obtain a VA examination and medical opinion. 

B. Headaches

The Veteran claims that this condition was caused by extraction of teeth during service with subsequent bleeding.  See April 2016 Correspondence.  

The Veteran left service in 1957.  Post-service the Veteran received private treatment for tension headaches starting in 1973.  March 1975, May 1975, and February 1977 private progress notes document complaints of severe headaches.  

In a July 2012 letter from Dr. N.A.O. the Veteran's history of headaches was acknowledged.  The Veteran reported weekly headaches with no precipitating factors accompanied with pain and throbbing.  He also reported that his symptoms began while in service after a tooth extraction.  Dr. N.A.O. opined that it is at least as likely as not that the Veteran's headaches are service-connected due to time of presentation and tensional problems.  The Board finds this opinion inadequate as there is no indicated that Dr. N.A.O. reviewed the Veteran's medical history and the opinion is largely based on the Veteran's subjective complaints with little explanation for the conclusion reached.  As such, the headache claim is remanded to obtain a VA examination and medical opinion.

The Board acknowledges that in January 2016 Dr. C.M.Q provided a positive opinion on the relationship between the Veteran's current headache disability and service.  However, as discussed above, the Board finds this opinion inadequate.

Accordingly, the remaining claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that the Veteran is scheduled for a VA examination with regard to the etiology of his claimed low back disability.  The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.

(a)  Identify all current low back disabilities.

(b)  For each disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it began in service, was caused by service, or is otherwise related to service, to include a possible back strain during service.  The Veteran's service treatment records are not available so the examiner should assume, for the purpose of the opinion, that the examiner carried heavy items during his active service.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.

2. Ensure that the Veteran is scheduled for a VA examination with regard to the etiology of his claimed headache disability.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.

(a)  Identify all current headache disabilities.

(b)  For each disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it began in service, was caused by service, or is otherwise related to service, to include teethe extraction and following excessive bleeding during service.  The Veteran's service treatment records are not available so the examiner should assume, for the purpose of the opinion, that the examiner had tooth extractions during bootcamp with subsequent excessive bleeding.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.

3. Readjudicate the claims that are the subject of this remand.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


